 


110 HRES 306 EH: Offering heartfelt condolences to the victims and their families regarding the horrific violence at Virginia Tech in Blacksburg, Virginia, and to the students, faculty, administration and staff and their families who have been deeply affected by the tragic events that occurred there.
U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 306 
In the House of Representatives, U. S.,

April 18, 2007
 
RESOLUTION 
Offering heartfelt condolences to the victims and their families regarding the horrific violence at Virginia Tech in Blacksburg, Virginia, and to the students, faculty, administration and staff and their families who have been deeply affected by the tragic events that occurred there. 
 
 
That the House of Representatives— 
(1)offers its heartfelt condolences to the victims and their families regarding the horrific violence at Virginia Tech in Blacksburg, Virginia, and to the students, faculty, administration and staff and their families who have been deeply affected by the tragic events that occurred there; 
(2)expresses its hope that losses from the mass shooting will lead to a shared national commitment to take steps that will help our communities prevent such tragedies from occurring in the future; and 
(3)recognizes that Virginia Tech has served as an exemplary institution of teaching, learning, and research for well over a century, and that the University’s historic and proud traditions will carry on. 
 
Lorraine C. Miller,Clerk.
